Citation Nr: 1215825	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-39 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a burst eardrum injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from March 1951 to May 1952, with prior and later service in the Air Force Reserves. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2006 by the Department of Veterans Affairs (VA) Columbia, South Carolina Regional Office (RO). 

In a June 2009 decision, the Board denied the Veteran's claims.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a September 2011 Memorandum decision, the Court vacated and remanded the June 2009 decision of the Board for further development and readjudication consistent with the Court's decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court's decision determined that a VA examination was warranted to properly evaluate the Veteran's claims.  In addition, it was determined inadequate efforts had been made to obtain service treatment records and to inform the Veteran of what was lacking in this regard.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  With respect to missing service treatment records, the ARO/AMC should re-initiate its development in this regard, consistent with the requirements of 38 U.S.C.A. § 5103A; and 38 C.F.R. § 3.159 (c)(2) together with any other internal VA  manual.  Request Surgeon General's Office (SGO) records.  Written documentation of any further development action or determination that further attempts to obtain the records would be futile should be placed in the claims file if indicated, and notice given to the Veteran of the same in accordance with 38 C.F.R. § 3.159(e) . 

2.  The Veteran should be asked to identify the places at which he has received treatment for any ear pathology and/or hearing loss since his discharge from service, the records of which should be sought.

3.  After completion of the above, schedule the Veteran for a VA audiological evaluation and appropriate examination to determine the severity and likely etiology of his claimed bilateral hearing loss and residuals of any in-service burst eardrum injury.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner should conduct a thorough interview with the Veteran, noting with specificity any occupational and recreational noise exposure and use of hearing protection both during and after service.  The examiner also should note any post service ear pathology treatment and conduct an examination, undertaking any indicated tests, concluding with a diagnosis for any pathology found.  

Based on examination and records review, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hearing loss had its onset during active service or is etiologically related to disease or injury (including noise exposure) incurred during active service.  The examiner is asked to comment on the Veteran's complaints that his hearing loss began during service.  The examiner should also indicate whether the Veteran has a disability that is consistent with a burst eardrum during service.

An explanation should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

3.  After completion of the foregoing, readjudicate the claims for service connection.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


